DETAILED ACTION
Claims 1, 3, 10, and 11 are amended. Claims 12-13 are new. Claims 1-13 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Amendment
Amendments to the abstract of the disclosure are fully considered and are satisfactory to overcome the objections directed to the specification in the previous Office Action.
Amendments to claim 3 are fully considered and are satisfactory to overcome the objections directed to the claims in the previous Office Action.
Amendments to claim 10 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. §112(b) directed to claim 10 in the previous Office Action.
Amendments to claims 10 and 11 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. §101 directed to claims 10 and 11 in the previous Office Action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jongwon Kim (Reg. No. 66,993) on 04/28/2022.
	IN THE CLAIMS:

1. (Currently Amended)	A data linkage system comprising: 
a data collection system that collects data held by an information system; 
a data storage system that stores the data collected by the data collection system; and 
an application programming interface (API) platform that provides an API for acquiring data, which is based on the data stored in the data storage system, from the data storage system, wherein 
the API platform determines whether the number of pieces of the data that have not been subjected to processing, to acquire the data from the data storage system in response to a request for provision of the API, satisfies a specific condition and whether a state where the specific condition is satisfied continues for a predetermined time, and changes capacity of the processing by the API platform according to a result of the determination, wherein
the API platform includes: 
a processing request holding unit that holds a request for the processing to acquire the data from the data storage system in response to the request for the provision of the API; and
a processing execution unit that executes the processing to acquire the data from the data storage system in response to the request held by the processing request holding unit, and the processing execution unit stops the processing to acquire the data from the data storage system in the case where failure occurs to the data storage system, and 
wherein
the API platform includes a holding processing unit that makes the processing request holding unit hold the request for the processing to acquire the data from the data storage system in response to the request for the provision of the API, 
in the case where the failure occurs to the data storage system, the holding processing unit includes information that the failure occurs to the data storage system in a request for the processing request holding unit to hold such information, and makes the processing request holding unit hold this request, 
in the case where the processing execution unit executes the processing to acquire the data from the data storage system in response to the request held by the processing request holding unit and the information that the failure occurs to the data storage system is not included in this request, the processing execution unit executes the processing to acquire the data from the data storage system, and 
in the case where the processing execution unit executes the processing to acquire the data from the data storage system in response to the request held by the processing request holding unit and the information that the failure occurs to the data storage system is included in this request, the processing execution unit inquires whether the failure occurs to the data storage system.

2. (Original) The data linkage system according to claim 1, wherein the API platform increases the capacity when the number satisfies a first specific condition.

3. (Previously Presented) The data linkage system according to claim 2, wherein the API platform reduces the capacity when the number satisfies a second specific condition that differs from the first specific condition.

4. (Original) The data linkage system according to claim 1, wherein the API platform classifies the processing on the basis of at least one of a predicted processing time level, which indicates duration of a predicted processing time as a predicted time for the processing, and a predicted response data amount level, which indicates a predicted response data amount as a predicted amount of the data responding to the request, and changes the capacity for each of the classifications.

5. (Original) The data linkage system according to claim 1, wherein the API platform stops accepting the request for the provision of the API when the number becomes equal to or larger than a specific number.

6. (Cancelled)

7. (Cancelled)

8. (Currently Amended) The data linkage system according to claim [[6]] 1, wherein the API platform includes a request acceptance unit that accepts the request for the provision of the API, and the request acceptance unit stops accepting the API use request when the number of the requests held by the processing request holding unit becomes equal to or larger than a specific number.

9. (Original) The data linkage system according to claim 8, wherein in the case where the request acceptance unit stops accepting the API use request and the failure in the data storage system is resolved, the request acceptance unit starts accepting the API use request.

10. (Currently Amended) An application programming interface (API) platform that has a hardware processor executing computer instructions to provide an API for acquiring data, which is based on data stored in a data storage system for storing data collected by a data collection system for collecting data held by an information system, from the data storage system, 
the computer instructions including determining whether the number of pieces of the data that has not been subjected to processing to acquire the data from the data storage system in response to a request for provision of the API satisfies a specific condition and whether a state where the specific condition is satisfied continues Page 6 of 15for a predetermined time, and changing capacity of the processing by the API platform according to a result of the determination, wherein
the API platform includes: 
a processing request holding unit that holds a request for the processing to acquire the data from the data storage system in response to the request for the provision of the API; and
a processing execution unit that executes the processing to acquire the data from the data storage system in response to the request held by the processing request holding unit, and the processing execution unit stops the processing to acquire the data from the data storage system in the case where failure occurs to the data storage system, and 
wherein
the API platform includes a holding processing unit that makes the processing request holding unit hold the request for the processing to acquire the data from the data storage system in response to the request for the provision of the API, 
in the case where the failure occurs to the data storage system, the holding processing unit includes information that the failure occurs to the data storage system in a request for the processing request holding unit to hold such information, and makes the processing request holding unit hold this request, 
in the case where the processing execution unit executes the processing to acquire the data from the data storage system in response to the request held by the processing request holding unit and the information that the failure occurs to the data storage system is not included in this request, the processing execution unit executes the processing to acquire the data from the data storage system, and 
in the case where the processing execution unit executes the processing to acquire the data from the data storage system in response to the request held by the processing request holding unit and the information that the failure occurs to the data storage system is included in this request, the processing execution unit inquires whether the failure occurs to the data storage system.

11. (Currently Amended) An application programming interface (API) platform that has a hardware processor executing computer instructions to provide an API for acquiring data, which is based on data stored in a data storage system for storing data collected by a data collection system for collecting data held by an information system, from the data storage system, the computer instructions comprising: 
a processing request holding unit that holds a request for the processing to acquire the data from the data storage system in response to a request for provision of the API; and 
a processing execution unit that executes the processing to acquire the data from the data storage system in response to the request held by the processing request holding unit, wherein 
the processing execution unit stops the processing to acquire the data from the data storage system in the case where the processing execution unit receives, from the data storage system, a notice that failure occurs to the data storage system, wherein
the API platform includes: 
a processing request holding unit that holds a request for the processing to acquire the data from the data storage system in response to the request for the provision of the API; and
a processing execution unit that executes the processing to acquire the data from the data storage system in response to the request held by the processing request holding unit, and the processing execution unit stops the processing to acquire the data from the data storage system in the case where failure occurs to the data storage system, and 
wherein
the API platform includes a holding processing unit that makes the processing request holding unit hold the request for the processing to acquire the data from the data storage system in response to the request for the provision of the API, 
in the case where the failure occurs to the data storage system, the holding processing unit includes information that the failure occurs to the data storage system in a request for the processing request holding unit to hold such information, and makes the processing request holding unit hold this request, 
in the case where the processing execution unit executes the processing to acquire the data from the data storage system in response to the request held by the processing request holding unit and the information that the failure occurs to the data storage system is not included in this request, the processing execution unit executes the processing to acquire the data from the data storage system, and 
in the case where the processing execution unit executes the processing to acquire the data from the data storage system in response to the request held by the processing request holding unit and the information that the failure occurs to the data storage system is included in this request, the processing execution unit inquires whether the failure occurs to the data storage system.
  
12. (Previously Presented) The data linkage system according to claim 1, wherein 
the API platform includes: 
a processing request holding unit that holds a request for the processing to acquire the data from the data storage system in response to the request for the provision of the API; and 
a processing execution unit that executes the processing to acquire the data from the data storage system in response to the request held by the processing request holding unit, and 
the processing execution unit stops the processing to acquire the data from the data storage system in the case where the processing execution unit receives, from the data storage system, a notice that failure occurs to the data storage system.

13. (Previously Presented) A data linkage system comprising: 
a data collection system that collects data held by an information system; 
a data storage system that stores the data collected by the data collection system; and 
an application programming interface (API) platform that provides an API for acquiring data, which is based on the data stored in the data storage system, from the data storage system, wherein 
the API platform determines whether the number of pieces of the data that have not been subjected to processing, to acquire the data from the data storage system in response to a request for provision of the API, satisfies a specific condition, and changes capacity of the processing by the API platform according to a result of the determination, 
wherein 
the API platform includes: 
a processing request holding unit that holds a request for the processing to acquire the data from the data storage system in response to the request for the provision of the API; and 
a processing execution unit that executes the processing to acquire the data from the data storage system in response to the request held by the processing request holding unit, and 
the processing execution unit stops the processing to acquire the data from the data storage system in the case where failure occurs to the data storage system, and 
wherein 
the API platform includes a holding processing unit that makes the processing request holding unit hold the request for the processing to acquire the data from the data storage system in response to the request for the provision of the API, 
in the case where the failure occurs to the data storage system, the holding processing unit includes information that the failure occurs to the data storage system in a request for the processing request holding unit to hold such information, and makes the processing request holding unit hold this request, 
in the case where the processing execution unit executes the processing to acquire the data from the data storage system in response to the request held by the processing request holding unit and the information that the failure occurs to the data storage system is not included in this request, the processing execution unit executes the processing to acquire the data from the data storage system, and 
in the case where the processing execution unit executes the processing to acquire the data from the data storage system in response to the request held by the processing request holding unit and the information that the failure occurs to the data storage system is included in this request, the processing execution unit inquires whether the failure occurs to the data storage system.

Allowable Subject Matter
Claims 1-5 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Britkin et al. (US 2019/0108068 A1; hereinafter Britkin) discloses an API platform that dynamically adjusts the number of processing cores assigned to processing data packets based on intensity of data packet flows by utilizing a threshold value to determine how to adjust the assigned cores (see e.g. Britkin, paragraphs 49-54). However, Britkin does not explicitly disclose a “holding processing unit” as recited in the claims.
Therefore, in view of the limitations “the API platform includes a holding processing unit that makes the processing request holding unit hold the request for the processing to acquire the data from the data storage system in response to the request for the provision of the API”, “in the case where the failure occurs to the data storage system, the holding processing unit includes information that the failure occurs to the data storage system in a request for the processing request holding unit to hold such information, and makes the processing request holding unit hold this request”, “in the case where the processing execution unit executes the processing to acquire the data from the data storage system in response to the request held by the processing request holding unit and the information that the failure occurs to the data storage system is not included in this request, the processing execution unit executes the processing to acquire the data from the data storage system”, “in the case where the processing execution unit executes the processing to acquire the data from the data storage system in response to the request held by the processing request holding unit and the information that the failure occurs to the data storage system is included in this request, the processing execution unit inquires whether the failure occurs to the data storage system” recited in claim 1, the similar limitations recited in claims 10, 11, and 13, and the other limitations recited therewith, claims 1, 10, 11, and 13, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Consequently, claims 1, 10, and 13 are allowed. Claims 2-5, 8-9, and 12 are also allowed due to their dependency on allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194